Defendants appeal from an order of the Special Term of the Supreme Court denying their motion to dismiss the complaint on the ground that the court has no jurisdiction of the subject of the action. The complaint alleges that plaintiff, a school teacher, was engaged by defendant to teach in the public schools of the district in which defendants were trustees for the school term of thirty-eight weeks to begin September 4, 1934. The contract provided that the compensation of plaintiff should be subject to change dependent upon State aid. During the term of the employment State aid was increased approximately thirty-two per cent over the previous year. Plaintiff brought his action to recover the additional sum. The Special Term held that the Supreme Court has jurisdiction of the action. The holding is correct. (Lorenz v. Board of Education, 264 N. Y. 591; Matter of O’Connor v. Emerson, 196 App. Div. 807.) Order unanimously affirmed, with ten dollars costs and disbursements. Present — HUI, P, J., Rhodes, McNamee, Crapser and Heffernan, JJ,